DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 16/644,164 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, that is “A program causing…” not clearly falling into one of the “non-transitory computer readable medium” or equivalent; that also excludes computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1 and 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Day et al. (WO 2018/127789).

As to claim 1, Day teaches/suggests a signal processing apparatus (system 100 comprising projecting units/sources 102 of vehicle 110, Fig. 5C, [0161], [0184], [0199]) comprising:
a light projecting section projecting light with a plurality of wavelengths ([0103] “In another embodiment, the plurality of light sources 102 may project light with differing wavelengths, and all the light sources 1 12 may be directed to the same portion (or overlapping portions) of field of view 120”, [0104] “A person who is of skill in the art would readily see that other co1nbinations of wavelength ranges and activation schedules may also be implemented”, [083] “As used herein the term "light source” broadly refers to any device configured to emit light. In one embodiment, the light source may be a laser such as a solid-state laser, laser diode, a high power laser, or an alternative light source such as, a light emitting diode (LED)-based light source”), and
an object detecting section receiving reflected light of the light projected from the light projecting section ([0123] “towards an entrance aperture 318 of sensing unit 106. In some examples, an entrance aperture 318 may include a filtering window configured to allow wavelengths in a certain wavelength range to enter sensing unit 106 and attenuate other wavelengths”), from an object having a reflectance higher than a predetermined reflectance ([007], [0186], [0347] “For example, for vehicles, polarization of illumination may be preserved on the vehicle's metal body, glass surfaces, etc. Road signs may also be identified by the polarization characteristics of the retro reflectors they include”), to detect the object ([007] “detecting a vehicle based on license plate reflectivity”, [007] “and determine, based on the detected portions, at least a first portion having a first reflectivity corresponding to a license plate, and at least two additional spaced-apart portions corresponding to locations on the particular object other than a location of the first portion. The at least two additional portions may have reflectivity substantially lower than the first reflectivity. The at least one processor may be further configured to, based on a spatial relationship and a reflectivity relationship between the first portion and the at least two additional portions, classify the particular object as a vehicle”, [0186] “Optionally, the portions selected as the second portion and third portion (as well as any other potentially selected portion of the particular object) may be required to meet a minimal reflectivity criterion”).

As to claim 11, Day teaches/suggests the apparatus of claim 1.
Day further teaches/suggests the apparatus wherein the object includes a reflector, a mirror, a road sign, or a road centerline ([0199] “For example, the at least one additional object may be classified as a street sign, a lamppost, a stoplight, a road marking, or the like”, [0209], [0247] “In embodiments where the object is a road, the at least one processor may process a matching of the temporal sequence of detected reflection levels and a shortest return-signal hypothesis and determine a presence of a road sign marking on a portion of the road”, [0262], [0286] “As used herein, a "particular object" may refer to a single object (such as a stop sign), a complex object formed of multiple sub-objects (such as a car, formed of a bumper, license plate, headlights, windshield, etc.), or an identifiable portion of an object (such as a road marking on a road or a license plate on a car, etc.)”, [0298], etc.).

As to claim 12, Day teaches/suggests the apparatus of claim 1.
Day further teaches/suggests the apparatus wherein the wavelength of the light projected by the light projecting section is in a near infrared light band ([0104-0105]).

As to claim 13, Day teaches/suggests the apparatus of claim 1.
Day further teaches/suggests the apparatus wherein the light projecting section projects and puts out light with a plurality of wavelengths at predetermined intervals ([0100] “may include illuminating field of view 120 with light pulses. The light pulses may have parameters such as: pulse duration, pulse angular dispersion, wavelength, instantaneous power, photon density at different distances from light source 112, average power, pulse power intensity, pulse width, pulse repetition rate, pulse sequence, pulse duty cycle, wavelength, phase, polarization, and more”).

claim 14, this claim is the method claim corresponding to the system/apparatus of claim 1, and is rejected accordingly.

As to claim 15, this claim is the CRM claim (see notes above concerning claim(s) directed to a program/software per se) corresponding to the system/apparatus of claim 1, and is rejected accordingly.

As to claim 16, this claim is the moving body/system claim comprising limitations corresponding to those of the apparatus of claim 1, and is rejected accordingly.  Claim 16 also features those status analyzing, scheduling, and action control sections, additionally taught/suggested by Day as identified herein:  a status analyzing section analyzing a status on a basis of detection results from the status analyzing section ([0346] “The optional host device may utilize a detected scene output or signal from the scanning device to automatically steer or operate or control the host device. Furthermore, the LIDAR may receive information from the host device and update its operational parameters accordingly”);
a scheduling section generating a behavior schedule on a basis of analysis results from the status analyzing section ([0346] operational parameter setting); and
an action control section controlling an action on a basis of the behavior schedule ([0346] automatic steering/operation/actions based on operational parameter settings).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


1.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (WO 2018/127789) in view of Frank et al. (US 2014/0112537).

As to claim 2, Day teaches/suggests the apparatus of claim 1.
Day suggests the apparatus further comprising a light projection adjusting section selecting one of the plurality of wavelengths of the light (Fig. 11, 1101 control at least one light source for illuminating a FoV in further view of plural sources 112 (e.g. 112A, 112B), [0103], see also selection between primary and secondary sources as per [0106]), causing the light projecting section to project the light with the selected wavelength ([0103-0104], Fig. 25B, scanning unit 104, Fig. 14, [0102] “One example of an asymmetrical deflector may include a polarization beam splitter”, [0112]), and causing the object detecting section to receive reflected light of the light with the selected wavelength to detect the object, the reflected light being obtained from the object (Fig. 14 illustrating detection assembly 1440 receiving light along path Rx, [087] “include at least one sensing unit with at least one sensor configured to detect reflections from objects in the field of view”).
Frank teaches/suggests a light projection adjusting section as part of a thoroughfare/street monitoring apparatus selecting one of the plurality of wavelengths of the light ([0144-0146], [0144] “light source 1310 may be implemented with one or more light-emitting diodes (LEDs)”, [0146] “In one embodiment, light source 1310 may be implemented with one or more light sources (e.g., LEDs and/or other types of light sources) to selectively change the color of light emitted therefrom (e.g., white, red, orange, yellow, green, blue, and/or other visible light colors and/or non-visible light such as infrared or other wavelengths). For example, light source 1310 may include a multi-color light source provided, for example, in a casing (e.g., a housing or shared enclosure). In another example, light source 1310 may include a plurality of separate discrete light sources. In yet another example, light source 1310 may include a selectable set of filters (e.g., implemented by a motorized color filter wheel or otherwise) used to selectively pass, absorb, or block various wavelengths. Other appropriate implementations are also contemplated”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Day such that the light projection section selects one of a plurality of wavelengths of the light as taught/suggested by Frank, the motivation as similarly suggested therein that such a selection and motorized set of filters used to selectively pass, absorb or block various wavelengths, enables a wider range of projected light optimizing object detection without requiring a correspondingly large number of different projection sources and a larger resultant form factor accordingly.

As to claim 3, Day in view of Frank teaches/suggests the apparatus of claim 2.
Day in view of Frank further teaches/suggests the apparatus wherein the light projecting section includes a light source emitting light (Day sources 112, in view of Frank source 1310), and a light projecting filter wheel including a plurality of filters arranged in a wheel shape to transmit light with respective predetermined wavelengths included in the light emitted by the light source (Frank [0144-0146] motorized color filter wheel), and
the light projection adjusting section adjusts the light projecting filter wheel to transmit light with the selected wavelength included in the light emitted by the light source (Frank [0144-0146] in view of that modification to Day in view of Frank as presented above for the case of claim 2).

claim 4, Day in view of Frank teaches/suggests the apparatus of claim 2.
Day in view of Frank further teaches/suggests the apparatus wherein the light projecting section includes LEDs emitting light with a plurality of wavelengths (Day [083], [0359], [0362]; Frank [0146]), and
the light projection adjusting section adjusts the LEDs such that at least one of the LEDs that emits the light with the selected wavelength emits the light (Fig. 11, 1101 control at least one light source for illuminating a FoV in further view of plural sources 112 (e.g. 112A, 112B), [0103], see also selection between primary and secondary sources as per [0106]).

As to claim 5, Day in view of Frank teaches/suggests the apparatus of claim 2.
Day in view of Frank further teaches/suggests the apparatus wherein the object detecting section includes a light receiving filter Day [0349]), and
an imaging section imaging light transmitted through one of the filters 
the light projection adjusting section adjusts the light receiving filter wheel to allow the imaging section to image the light with the selected wavelength.
Day fails to explicitly disclose that plurality of receiving filters arranged in a wheel shape, and accordingly fails to explicitly disclose adjusting a receiving filter wheel to allow the imaging section to image the light with the selected wavelength.  Day as modified by Frank however in view of that filter wheel disclosure of Frank, evidences the obvious nature of a plurality of filters arranged in a filter wheel shape as such a shape enables the efficient exchange of various filters and thereby achieving desired transmittance characteristics involving a simple substitution of known filtering alternatives in a manner yielding predictable results with a reasonable expectation of success.  Frank further teaches/suggests the manner in which such a filter wheel, while disclosed for the case of filtering a projected/emitted light, allows for an efficient filter adjustment similarly applicable to instances involving a received light.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Day in view of Frank to comprise a light receiving filter wheel adjusted so as to allow the imaging section to image the light with a selected/desired wavelength, as taught/suggested in Frank, the motivation as similarly suggested therein/identified above, that such a filter configuration enables the efficient exchange of various filters and thereby facilitates achieving desired transmittance characteristics involving a simple substitution of known filtering alternatives in a manner yielding predictable results with a reasonable expectation of success.

As to claim 6, Day in view of Frank teaches/suggests the apparatus of claim 2.
Day in view of Frank further teaches/suggests the apparatus wherein the object detecting section includes a plurality of light receiving elements arranged in an array shape and preceded by BPFs (Band Pass Filters) transmitting light with respective predetermined wavelengths (1440 Detection assembly, [0148] detector array 400, [0349] “Received light from the target may be directed into a single group of one or more detectors (or at least one detector array) with a polarizer in front of it. The signals from the alternating light signals with alternating orthogonal polarizations may be compared for the detection, classification and/or analysis of the object” in further view of [0180] “In yet another example, the one or more operations may include application of one or more filters (e.g., a low pass filter, a bandpass filter, and/or a high pass filter)”), and
the light projection adjusting section adjust the light receiving elements such that the light receiving element preceded by the BPF transmitting the light with the selected wavelength is allowed to detect the object ([0148], [0180], [0349]).


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art as it relates to object detection based at least in part on one or more reflectance values.  JP 2008-037361 cited by Applicant also teaches/suggests object detection based at least in part upon a reflectance ratio (front wave radar 30/short distance wave radar 32) as compared to a ‘second threshold value higher than a usual first threshold value’ (see also [claim 3] therein), that corresponds to applicant’s claimed object detection ‘reflectance higher than a predetermined reflectance’.  JP 2010-164521 also cited by Applicant, similarly appears anticipatory for at least claim 1, in view of disclosure therein related to the determination of road conditions based on projecting/emitting a plurality of specific wavelength bands (see [claim 7]).  Hofman (US 8,704,889) teaches/suggests the use of NIR and yellow illumination for the purposes of plate detection that may serve in potential modifications to Day.


Allowable Subject Matter
	Claims 7-10 would be allowable if rewritten to overcome any rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669